DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.

Applicant argues that “The vapor pipe of NISHIDA is too large to install in the vapor chamber of HOFFMAN and the heat dissipation device of SHEN. Actually, the vapor chamber of HOFFMAN and the heat dissipation device of SHEN are used in totally different field with the vapor pipe of NISHIDA. Those skilled in the art would find it physically impossible to combine the references. In addition, as mention in the paragraphs [0019]-[0020] of the vapor pipe of NISHIDA, the inner pipe 11 is made of ferritic chromium steel, and the outer pipe 12 is made of austenitic stainless steel. This ferritic chromium steel has a characteristic that its coefficient of thermal expansion is smaller than that of austenitic stainless steel……Therefore, the materials of the second metal layer and the first metal layer of the present application are totally different from the materials of the vapor pipe of NISHIDA.”
Examiner respectfully disagrees. In response to applicant's argument that “The vapor pipe of NISHIDA is too large to install in the vapor chamber of HOFFMAN and the heat dissipation device of SHEN”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner also notes that the claimed invention requires a relative dimensioning not exact size or thickness. Therefore, the fact that NISHIDA discloses exact size or thickness not claimed is irrelevant. In response to applicant's argument that NISHIDA is nonanalogous art, Examiner notes that under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007)). Also, for a reference to be analogous prior art with the claimed invention the reference has to show one of the following: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  See MPEP 2141.01, and In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, NISHIDA has reasonably pertinent to the problem with which the applicant was concerned. Particularly improving the structural strength of vapor pipe/vapor chamber. Regarding applicant’s argument with respect to NISHIDA’s materials, Examiner notes that NISHIDA was relied upon to teach the relative dimensioning not the materials. Therefore, the fact that NISHIDA discloses different materials is irrelevant. 
All other arguments are moot in light of the new grounds of rejection. Applicant has amended the claims to require new combination(s) of limitations. Please see below for new grounds of rejection, necessitated by Amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“supporting structure” in claim 1. 
The aforementioned limitation meets the three-prong test outlined herein since: (A) the term “structure” is a generic placeholder, (B) the generic placeholder is modified by functional language (e.g. “supporting”), and (C) the generic placeholder is not modified by sufficient structures, material or acts for performing the claimed function. Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the disclosure shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The specification in paragraph [0027] and Figure 1 define supporting structure to be protrusion formed by deforming the first metal layer and the second metal layer simultaneously. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over HOFFMAN (US 20090040726 A1: Previously cited) in view of SHEN (US 20190162480 A1: Previously cited) and NISHIDA (WO-2013145075-A1: Machine Translation was previously provided by Examiner).

Regarding claim 1, HOFFMAN teaches a vapor chamber (see Figure 19), comprising: an upper plate (101 and 105) comprising a first metal layer (101) and a second metal layer (105) made of different materials (see ¶ [0096]); and a lower plate (102 and 104) attached to the upper plate (see Figure 19), wherein a stamping process is performed on the first metal layer and the second metal layer of the upper plate, so that the first metal layer and the second metal layer are simultaneously deformed to form a first skirt structure (see HOFFMAN’s Figure 19, annotated by Examiner), the upper plate is attached to the lower plate via the first skirt structure to define a working space (100: see HOFFMAN’s Figure 19, annotated by Examiner), wherein the first metal layer is copper, (Hoffman further teaches that a copper material will be used to form first metal layer (101) and can be clad with a steel material that will be used to form the structural strengthening materials (105) and (104). The structural cladding material will preferentially have high strength versus its weight and thickness and will have relatively high thermal conductivity, see ¶ [0096]). 
	
HOFFMAN does not teach the first metal layer and the second metal layer are simultaneously deformed to form at least one supporting structure, the at least one supporting structure is within the working space, wherein the second metal layer is nickel, a thickness of the second metal layer is greater than or equal to one-fourth of a thickness of the first metal layer, and the thickness of the second metal layer is smaller than or equal to one-third of the thickness of the first metal layer.

SHEN teaches a vapor chamber (see Figure 8) comprising: an upper plate (101 and 105) comprising a first layer (11) and a second layer (141), wherein the first layer and the second layer are simultaneously deformed to form at least one supporting structure (114) and the at least one supporting structure is within the working space, (see Figure 8 and ¶ [0005]).

NISHIDA teaches a vapor pipe (see Figure 1), comprises a first metal layer (11) and a second metal layer (12), wherein a thickness of the second metal layer is greater than or equal to one-fourth of a thickness of the first metal layer, and the thickness of the second metal layer is smaller than or equal to one-third of the thickness of the first metal layer, (NISHIDA teaches the first metal layer (11) has a thickness of 40mm while the second metal layer (12) has a thickness of 10mm which is one-fourth of the thickness of the first metal layer, see ¶ [20]).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of HOFFMAN with the first metal layer and the second metal layer are simultaneously deformed to form at least one supporting structure, the at least one supporting structure is within the working space, as taught by SHEN, to improve the structure strength of HOFFMAN’s vapor chamber and preventing it from deformation under load as it well known in the art to use such supporting structure. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of HOFFMAN with a thickness of the second metal layer is greater than or equal to one-fourth of a thickness of the first metal layer, and the thickness of the second metal layer is smaller than or equal to one-third of the thickness of the first metal layer, a thickness of the fourth metal layer is greater than or equal to one-fourth of a thickness of the third metal layer, and the thickness of the fourth metal layer is smaller than or equal to one-third of the thickness of the third metal layer, as taught by NISHIDA, to reduce the weight while maintaining the necessary strength, (see NISHIDA‘s ¶ [15]). Additionally, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the second metal layer in the vapor chamber of HOFFMAN by selecting nickel as the material for the second metal layer and arrive at the claimed invention in order to provide higher strength, since HOFFMAN requires the material for the second metal layer to be higher strength. 

    PNG
    media_image1.png
    531
    724
    media_image1.png
    Greyscale
The recitation " wherein a stamping process is performed on the first metal layer and the second metal layer of the upper plate" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.
HOFFMAN’s Figure 19, annotated by Examiner

Regarding claim 2, HOFFMAN further teaches wherein the first metal layer (101) and the second metal layer (105) of the upper plate are joined to one another by diffusion bonding, (see ¶ [0096]).
The recitation " the first metal layer and the second metal layer of the upper plate are joined to one another by diffusion bonding " is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."

Regarding claim 3, HOFFMAN further teaches wherein the lower plate (102 and 104)  comprises a third metal layer (102) and a fourth metal layer (104) made of different materials, (see ¶ [0096]), and an etching process is performed on the third metal layer to form a second skirt structure on the third metal layer (see HOFFMAN’s Figure 19, annotated by Examiner)   , the lower plate is attached to the first skirt structure of the upper plate via the second skirt structure to define the working space, (100: see HOFFMAN’s Figure 19, annotated by Examiner)
The recitation " an etching process is performed on the third metal layer to form a second skirt structure on the third metal layer" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."

Regarding claim 4, HOFFMAN further teaches wherein the third metal layer (102) and the fourth metal layer (104) of the lower plate are joined to one another by diffusion bonding, (see ¶ [0096]).
The recitation " the third metal layer and the fourth metal layer of the lower plate are joined to one another by diffusion bonding " is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."

Regarding claim 5, HOFFMAN further teaches wherein the first skirt structure defines a first space, the second skirt structure defines a second space, and the working space (100) comprises the first space and the second space, (see HOFFMAN’s Figure 19, annotated by Examiner).
Regarding claim 6, HOFFMAN as modified by SHEN teaches wherein a capillary structure (12 of HOFFMAN: 3 of SHEN) is formed on the third metal layer (102 of HOFFMAN: 12 of SHEN) of the lower plate, the capillary structure is within the working space (see 12 of HOFFMAN is within the working space 100: see 3 of SHEN is within the working space 14), and the at least one supporting structure is in contact with the capillary structure, (see 114 of SHEN in contact with the capillary structure 3: Examiner notes that HOFFMAN as modified by SHEN in claim 1 will results to have the supporting structure 114 of SHEN to be in contact with the capillary structure 12 of HOFFMAN).

Regarding claim 7, HOFFMAN teaches wherein the first metal layer (101) is between the second metal layer (105) and the third metal layer (102), the third metal layer (102) is between the first metal layer (101) and the fourth metal layer (104), (see Figure 19). 
  
HOFFMAN does not teach a thickness of the fourth metal layer is greater than or equal to one-fourth of a thickness of the third metal layer, and the thickness of the fourth metal layer is smaller than or equal to one-third of the thickness of the third metal layer. Hoffman teaches that the second metal layer (105) and the fourth metal layer (104) material will preferentially
have high strength versus its weight and thickness and also will have relatively high thermal conductivity, (see ¶ [0096]). 
 
NISHIDA teaches a vapor pipe (see Figure 1), comprises a first metal layer (11) and a second metal layer (12), wherein a thickness of the second metal layer is greater than or equal to one-fourth of a thickness of the first metal layer, and the thickness of the second metal layer is smaller than or equal to one-third of the thickness of the first metal layer, (NISHIDA teaches the first metal layer (11) has a thickness of 40mm while the second metal layer (12) has a thickness of 10mm which is one-fourth of the thickness of the first metal layer, see ¶ [20]).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of HOFFMAN with a thickness of the fourth metal layer is greater than or equal to one-fourth of a thickness of the third metal layer, and the thickness of the fourth metal layer is smaller than or equal to one-third of the thickness of the third metal layer, as taught by NISHIDA, to reduce the weight while maintaining the necessary strength, (see NISHIDA‘s ¶ [15]). Additionally, it would have been an obvious matter of design choice to provide the vapor chamber of HOFFMAN with a thickness of the fourth metal layer is greater than or equal to one-fourth of a thickness of the third metal layer, and the thickness of the fourth metal layer is smaller than or equal to one-third of the thickness of the third metal layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).


Regarding claim 8, HOFFMAN as modified above teaches wherein metal strength of the second metal layer (105) is greater than metal strength of the first metal layer (101), and metal strength of the fourth metal layer (104) is greater than metal strength of the third metal layer (102), (Hoffman teaches that a copper material that will be used to form casings (101) and (102) can be clad with a nickel material (as modified in claim 1) that will be used to form the structural strengthening materials (105) and (104). The structural cladding material will preferentially have high strength versus its weight and thickness and will have relatively high thermal conductivity, see ¶ [0096]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763          

/JIANYING C ATKISSON/             Supervisory Patent Examiner, Art Unit 3763